Title: From George Washington to George Augustine Washington, 3 June 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia June 3d 1787.

I am sorry to find by your letter of the 28th Ulto that you have had a return of your old complaint—my last caution’d you against too great exertions, & I now repeat it; because there is no occasion for it. To direct the Overseers how to apply the labour to advantage, is all that can be expected. To see to the execution, except in a ki⟨nd⟩ of rotine, is impracticable—moderate exercise will accomplish this & be of service to you, whilst by attempting too much you will do nothing, as you do not appear to have a constitution fitted for violent exertions.
It is painful to hear that the fine rains which are constantly watering this Country, & which has given a vigour and verdure to the grain & grass about this City which is hardly to be described, should not have extended to you—The coolness of the weather is common to both, and the complaint of too much rain here, is now accompanied with apprehensions, and indeed reports of damage from frost.
As there is not the smallest prospect of my returning before harvest—and God knows how long it may be after it—I enclose you the observations I made at last harvest, to be practiced on the ensuing one; because I think it will be found better than the old—at any rate it may be tried. Inform me in your next how your Grain—particularly the Barley and Oats—stand on the ground—that is, the height of them, whether thick or thin—how branched—how headed—and what the farmer (who ought to be a judge) thinks of their yield, provided no accident happens—I wish also to be particularly informed of the various kinds of grass-seeds which have been sown, as well in the fields as the smaller spots. & what prospect their is, of their coming to any thing.
All the grass that is fit for Hay should be cut, or my horses &ca will be in a bad box next winter—the apparent dificiency of this article, is an argument of weight for cutting the grain whilst

there is nutriment in the Straw, in the manner mentioned in the enclosed observations—this also makes it necessary to give particular attention to the Corn Crop—more especially if the Oats are likely to be short.
I am really sorry to hear that the Carro⟨ts⟩ & Parsnips are so thinly come up. Does this appear to be the effect of bad Seed, unfavourable Seasons, improper ground, or want of proper Culture? Where does this dificiency of Carrots appear greatest for on this information I shall be able to tell whether it proceeds from the first cause or not, that is bad Seed, because I have ⟨an⟩ acct with me, I think, of the places in which the different kinds were sown. I could wish, as well for the sake of the experiments I had in view, as for the profit to be derived that these, the Potatoes, Pease, &ca were up well and w⟨d⟩ stand. The Farmer should endeavor (as it appears from your Acct that there will be Seed enough for it) to put the ground which has been, & now is, plowing at French’s in Pease & Potatoes—without these, or Buck Wheat, the Crop there, especially if the spring grain fails, may be very trifling indeed—I have no choice that preponderates much in favor of any one of thes⟨e⟩ Crops; for which circumstances may govern in favor of one more than the other, or of all equally—It would be a pitty not to put the Potatoes and Pease in the ground if it be practicable as the first were bought, and the other reserved, for this purpose.
In making Bricks let the Mortar be well neaded—much I believe depends upon it. Desire Cornelius or Mathew, to give me the exact dimensions of the Chimney in the New room that I may get neat castings for the back & sides, of the precise size; in doing this mention the height of it also, that the castings may be proportioned thereto, for they do not go all the way up—direct Mathew also to give me the circumference of th⟨e⟩ upper piece of wood of the Cupulo on the House through which the iron spire for fastening the finishing part goes that I may get it executed and sent round from this place. the dimensions, with some kind of draft of it I conceive must be necessary for the government of the workman here—perhaps Mr Lear or yourself can give a better draught of it (on paper) than Mathew.
Did no letter from Mr Young, accompany the plows & Seeds? I do not know what Seeds, or what kind of Plows he sent, but wish to be informed. Mr P[e]aceys Acct you have sent. Pay Mrs

French the Sum of £87 on acct of my assumsit in favor of Robinson.
The enclosed letters for Mr Lear came under cover to me. request him to translate and return to me, the French letters under this cover—I would have written to him myself but it is now 11 Oclock at Night and I am tired—the Post goes off at 6 in the Morning. My love to Fanny and best regards for Mr Lear. I am Sincerely & Affectionately Yrs

Go: Washington


P.S. As the proceedings of the Convention are not intended to be made known till the business is finished I can give you no information on this score except that the sentiments of the different members seem to accord more than I expected they would, as far as we have yet gone. There are now 11 States represented and not much hope of another as Rhode Island refused to send and New Hampshire seems unable by some means or another to come on.

